 In the Matter of MERRILLCONSTRUCTIONCo., INC., andIGNATIUSKRZYWINSKI, AN INDIVIDUALIn the Matter Of INTERNATIONAL HOD CARRIERS' BUILDING &. COMMONLABORERS'UNION OF AMERICA, LOCAL 210, AFLandJGNATIUS11RZYWINSKI, AN INDIVIDUALCases Nos. 3-CA-191 and 3-CB-53.Decided November 15, 1950DECISION AND ORDER DISMISSING COMPLAINTOn July, 12, 1950, Trial Examiner Albert P. Wheatley issued anorder granting the Respondents' motions to dismiss the complaintsin the above-entitled proceedings on the ground that the assertion ofjurisdiction would not effectuate the policies of the National LaborRelations Act.Thereafter, the General 'Counsel filed a request forreview of the Trial Examiner's order.To the extent here material, the Board 1 has reviewed the rulingsof the Trial Examiner made at the hearing and finds that no preju-dicial error was committed.The rulings are hereby affirmed.TheBoard has considered the order issued by the Trial Examiner, a copyof which is attached hereto, the General Counsel's request for review,and the applicable portion of the record in the case..We agree withthe Trial Examiner that although the operations of the Respondent'Company are not wholly unrelated to interstate commerce, the asser-tion of jurisdiction would not effectuate the policies of the Act 2Accordingly, we shall affirm the Trial Examiner's order dismissingthe complaints herein.ORDERIT IS HEREBY ORDERED that the complaints issued. herein against theRespondents, Merrill Construction Co., Inc., and International Hod'Pursuant,to the provisions of Section 3 (b) of the Act,the Board das delegated itspowers in connection with these cases to a three-member panel[Members Houston, Murdock,and Styles].2The extent of the Respondent Company's operations are fully set forth in the TrialExaminer'sOrder Dismissing Complaint.These operations,considered individually orin combination,do not meet the minimum requirements for assertion of jurisdiction asestablished by the Board's recently announced standards.Cf.The Rutledge Paper Products,Inc.,91 NLRB 625 ;Dora's House of Miracles, Inc.,91 NLRB 632 ;Federal Dairy Co.,Inc.,91 NLRB 638.92 Nj^RB No. 26.93 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarriers' Building & Common Laborers' Union of America, Local210, AFL, be, and they hereby are,dismissed.ORDER DISMISSING, COMPLAINTUpon charges duly filed by Ignatius Krzywinski, an individual, the GeneralCounsel of the National Labor Relations Board by the Regional Director for theThird Region (Buffalo, New York) duly issued complaints dated May 5, 1950,against Merrill Construction Co., Inc., hereinafter called the Respondent Com-pany, and against International Hod Carriers' Building and Common Laborers'Union of America, Local 210, AFL, herein called Respondent Union (Respondentsare collectively referred to as Respondents) alleging that Respondents had en-gaged in and were engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (3) and Section 8 (b) (1) (A) and (2),respectively, and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act. By order dated May 5, 1950,said Regional Director duly consolidated these cases.Thereafter Respondents filed separate answers denying the commission ofany unfair labor practice.Pursuant to notice a hearing was held on May 22 and 23, 1950, at Buffalo,New York, before the undersigned Trial Examiner.The General Counsel,Respondent Company, and Respondent Union were represented by counsel andparticipated in the hearing.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingupon the issues.At' the conclusion of the General Counsel's case-in-chief; counselfor each of the Respondents moved to dismiss the complaint and did not offerany evidence on Respondent's behalf.After oral argument on the record bycounsel for the respective parties, the undersigned took the motions under con-sideration.After the close of the hearing a brief was received from the GeneralCounsel.The undersigned has considered the applicable portions of the recordin the case and the brief filed by the General Counsel and now disposes themotion to dismiss in accordance with the following findings and conclusions.Respondent Company, a New York corporation having its office and placeof business in Buffalo, New York, engages, as a general contractor, in the con-struction of buildings and "projects and in connection therewith acts as, a brokerin real estate and insurance.In the course and conduct of its construction enterprise Respondent Companypurchases and uses various building supplies including lumber, steel, hardware,and bathroom and kitchen equipment. Its expenditures for such materialsand supplies during the period October 1948 to October 1949 approximated$140,000.Respondent Company purchases substantial quantities of lumber and other.building supplies from Sloan Lumber Company, Inc., herein called Sloan, a NewYork corporation doing business in Sloan, New York 2 Respondent Company'spurchases from Sloan during 1949 approximated $92,000 and about $30,000represents lumber purchased by and shipped to Sloan from outside New Yorkand resold by Sloan from its regular stock-in-trade to Respondent Company. Thebalance of the supplies and equipment, including manufactured and mill workitems, sold by Sloan to Respondent Company were secured by Sloan from'The General Counsel's representative is herein called the General Counsel.2Suburb of Buffalo. MERRILL CONSTRUCTION CO., INC.95withinNew York.The origin of these supplies and equipment is not revealedexcept thatsome of them were milledwithin the State of New York.During 1949 Sloan's total purchases approximated $238,000 and from $50,000to 460,00.0 represents materials and suppliesreceived by Sloan fromoutsideNew York.Duringthis sameperiod Sloan's sales approximated$305,000,practically all ofwhich were made within the State of New York.With respect to the relationship between Respondent Company and Sloanthere is noevidence indicatingjointmanagement,accounts,personnel, orrecords, includingpayroll lists, no evidence of commingling of personnel betweenthe two companies, and no evidence that either company exerts any control overthe labor policies of the other.There is no evidence that Respondent Companyowns stockin Sloan or that the latter company owns stock in Respondent Com-pany.Also, none of the officers of the Respondent Company are officers of Sloanand, except for William H. Merrill, Sr., the directors of each corporation areseparate individuals.Nevertheless, William H. Merrill, Sr., president, chairmanof the board of directors, and majority stockholder of Respondent Companyis also chairmanof the board of directors and majority stockholder of Sloan.James Howard Merrill, son of William H. Merrill, Sr., is secretaryand treasurerof Sloan anda minority stockholder of Respondent Company and of Sloan.Raymond Leary, president of Sloan and Nelson Borchert, vice president of Sloan,are also minority stockholders of Respondent Company.William H. Merrill,Sr., testifiedthat he has his "own auditor" audit the books of Sloan and thatthere areinstanceswhere he calls the officials of Sloan "in during conferenrn-1or meetings" held by Respondent Company.There is no evidence that Respondent Company isa memberof General Con-tractingEmployers A.5sociation, (seeCarpenter & Slcaer Inc.andGeneralContracting EmployersAssociation,90 NLRB 417).During the year 1949 Respondent Company constructed a residential apart-ment project, known as Richmond Courts, in Buffalo, New York. The totalcost of this project approximated $243,000 including approximately $148,000 tosubcontractors.Approximately $55,000 represents Respondent Company's ex-penditure for supplies and material for this project and subcontractors expended,for supplies and materials, approximately $52,000.There is no showing thatany of the supplies and materials used on this project came directly to theproject from outside New York.However, it was stipulated that from 10 to15 percent of all supplies and equipmentused on thisproject originated outsideNew York, but were purchased by Respondent Company and the subcontractorfrom jobbers or suppliers located within New York. The record establishesthat some, if not all, of said supplies and materials were received by the jobber'or suppliers from points and places outside New York.Between October 1948 and October 1949, Respondent Company constructeda residential apartment project, known as Harlem Court Extension, in Buffalo,New York. The total cost of this project approximated $190,000 including$120,000 to subcontractor and $40,000 worth of supplies and equipment pur-chased by Respondent Company. Subcontractor's purchases of supplies andequipment for this project approximated $42,000.There is no showing thatany of the supplies and equipment used on this project came directly to theproject from outside New York. It was stipulated that 10 to 15 percent thereofhad their origin outside New York but were received by the Respondent Com-pany and the subcontractors in New York from local jobbers andsuppliers.It was stipulated : 96DECISIONSOF, NATIONAL :LABOR RELATIONS BOARDThat during the year 1949,the Merrill Construction Company in the courseof engaging in the insurance business as brokers,placed various insur-ance'totalling a face value of $1,800,000 with various agents representingapproximately 30 insurers;that;of this amount approximately 30 per centof.the $1,800,000 was placed with insurers who do business in states otherthan the.State-ofNew.York; and that.Merrill Construction Companyreceived as commissions during this period approximately$1,500, and thatthe premiums were about$18,000 for the policies so placed.The facts in the instant matter reveal that a large amount of materials,supplies, and equipment used by Respondent Company and on the projectsinvolved herein originated outside New York but there is no evidence that-any,of such materials,supplies,and equipment were shipped directly to RespondentCompany or to the projects from outside the State.It is the policy of theBoard to decline to exercise jurisdiction in this industry on the ground thatsuch operations are essentially local in,character,except where the facts pointto a direct and substantial effect on commerce(seeDenver Building and Con-struction Trades Council,90 NLRB 378;andCarpenter&Skaer Inc.,et al.,90NLRB 417;Local596, IBEW(West Virginia Electric Corp.),90 NLRB 417;andGlaziers'Union No. 27 (Joliet Contractors Association),90 NLRB 542.The General Counsel contends that in view of Respondent Company's opera-tions as an insurance broker and in view of the relationship between Respond-cut Company and Sloan, the instant matter is distinguishable from cases pre.vi-ously decided by the Board.The General Counsel contends that RespondentCompany and Sloan are so integrated that the question of commerce and ofthe assertion of jurisdiction must be viewed in the light of operations of bothcompanies.There is more than the usual relationship of buyer and sellerbetween Respondent Company and Sloan.Nevertheless,the facts indicate sep-arate enterprises rather than an integrated one 4 and it is believed that the rela-tionship between Respondent Company and Sloan is not sufficiently close towarrant a deviation from the policy of the Board so as to assert jurisdictionwith respect to Respondent Company.Concerning the insurance phase of Respondent Company's operations it isnoted that Respondent Company is not an insuring enterprise but merely actsas an insurance broker in connection with its construction and real estatebusiness.The undersigned does not consider this of sufficient moment to dis-tinguish the instant matter from cases- in this industry previously decided bythe Board and believes'that Respondent Company's insurance operations arereadily distinguishable from operations involved in cases where the Board hasexercised jurisdiction over insurance companies.Accordingly,the undersigned concludes that while the operations of Respond-ent Company are substantially and not wholly unrelated to interstate com-merce, they are, nevertheless essentially local in character and that it wouldnot effectuate the policies of the Act to assert jurisdiction in these cases.Respondents'motionsurgingdismissal on jurisdictional or commerce groundsare therefore granted and it is hereby ordered that complaints herein, and eachof them, be,and they hereby are, dismissed in their entirety.3Fire insurance.4 SeeJohn F. Kaenel and George Von Kaenal, d/b/a Acme Corrugated Box Co., and JohnF. Kaenel Cooperage,Co.,88 NLRB 96; and W.E.Whitfield,Jr., et al.,d/b/a Whitfield BusLines,88 NLRB 261;cf.Don Juan Co., Inc. and Don Juan, Inc.,79NLRB 154(enforced,except as to an award of back pay,178 F. 2d 625 CA 2). MERRILL CONSTRUCTION CO., INC.97Any party may obtain a review of the foregoing order, pursuant to Section203.28 of the Rules and Regulations of the Board, by filing a request thereforwith the Board,stating the grounds for review, and immediately upon suchfiling serving a copy thereof on the Regional Director and the other parties.Unless such request for review is filed within ten (10)days from the date ofthis order of dismissal,the cases shall be closed.929979-51-vol. 92-8